Hudgins, J.,
dissenting.
The statute of limitations is one of repose, and is dictated by a wise policy, founded upon presumption against him who unreasonably delays the assertion of his demand. The plea of the statute is in the nature of a plea of confession and avoidance. It virtually admits that the alleged claim at one time was due and owing but the lapse of time since its due date bars the right of action.
It appears from the uncontradicted evidence in this case that within less than one year from the date of the marriage of the parties, the wife had transferred to the husband the sum of $15,251. Later, on December 4, 1930, she transferred to her husband an additional sum of $328. All these sums were given to Dr. Morrison more than five years before his death on April 2, 1936. The transfer of property between husband and wife, in the absence of an express agreement to the contrary, is presumed to be a gift. In this case, even if the relation of creditor and debtor was created, the indebtedness appears to be in the nature of an open *73account, on which the right of action would be barred after three years. Under these circumstances, the one vital issue raised by the plea is the due date of the alleged obligation. On this decisive issue only one witness, Mrs. Carrie Biggs Morrison, an interested party, testified. She stated that Dr. Morrison promised to pay this obligation “after he had paid the note which he owed at the Merchants & Mechanics Bank, and if anything, happened to him it would come out of his estate.” There is no corroboration of this testimony.
The pertinent provisions of Code, section 6209, are: “In an action or suit * * * against * * * administrator, heir, or other representative of the person so incapable of testifying, no judgment or decree shall be rendered in favor of an adverse or interested party founded on his uncorroborated testimony; * * * .”
The decree in this case, granting Carrie Biggs Morrison a judgment against decedent’s estate for the sum of $15,-579, is in the teeth of this statute, and is founded on the uncorroborated testimony of an adverse, interested party.
In Burton’s Ex’r v. Munson, 142 Va. 500, 129 S. E. 356, it was said: “The Virginia statute was taken, in part at least, from the statute of New Mexico, which has been construed several times by the Supreme Court of that State.
“In Gildersleeve v. Atkinson, 6 N. M. 250, 27 P. 477, it was said: ‘Corroborative evidence is such evidence as tends in some degree, of its own strength and independently, to support some essential allegation or issue raised by the pleadings testified to by the witness whose evidence is sought to be corroborated, which allegation or issue, if unsupported, would be fatal to the case; and such corroborating evidence must, of itself, without the aid of any other evidence, exhibit its corroborative character by pointing with reasonable certainty to the allegation or issue which it supports, and such evidence will not be material unless the evidence sought to be corroborated itself supports the allegation or the point in issue.’
*74“The cases cited- correctly state the quality of the evidence to be received. It must be corroborative in the sense indicated, in order to be admissible, but there must also be sufficient of this evidence to corroborate. There must be quantity as well as quality.”
Chief Justice Prentis, speaking for the court in Noland Co. v. Wagner, 153 Va. 254, 256, 257, 149 S. E. 478, said: “There seems to be no obscurity in the language of the statute, but its application to particular cases may be sometimes difficult. That a judgment cannot be founded upon the uncorroborated testimony of one who is either a party to the action, or of one who though not a party to the action is interested in its result, is certainly true, but as the facts and circumstances attending each case are always different from the precise facts of another case, it is impossible to frame a general rule which could be universally applied. Corroboration in such cases there must be. The precise nature of the required corroboration or the weight to be given to the corroborating evidence depends upon the facts of each particular case.”
There is no conflict in the evidence on this specific point, hence the citation of authority on the question of the weight to be given the finding of fact in a commissioner’s report, which is confirmed by the trial court, has no bearing. The question before this court is the application of established legal principles to conceded facts. The testimony of several disinterested witnesses to the effect that the husband and wife were together when some of the money was transferred is no corroboration of the due date of the alleged debt. While it is not necessary that there be corroboration of all material issues, when the decision of the case turns upon one vital issue, as is disclosed in this record, there should be, in my opinion, corroboration of the adverse party on that specific issue.
Complainant in the trial court anticipated that she would not be able to establish the due date of her claim, as she, in her bill, alleged that “ * * * if (the debt is) barred (by the statute of limitations) the said decedent, Edgar H. *75Morrison, within the period contemplated, executed a new statement in writing agreeing to pay the said debt to your oratrix, and the whole thereof, together with interest thereon, and your oratrix is entitled to collect said debt from the corpus of decedent’s estate, and to subject the same in satisfaction of said debt as hereinafter set forth.”
The proof of the new promise in writing is a copy of a will that the now attorney for complainant prepared for decedent. It appears that this attorney, after numerous consultations with decedent during the six weeks immediately preceding death, presented a draft of a will that was satisfactory to decedent, and which he duly executed on March 28, 1936, just five days before he died. In this will, this is said: “It is my principal concern to provide for my wife Carrie Biggs Morrison, my sisters, Grace L. Grady and Hope Morrison, and my brother Willard S. Morrison, during the remainder of their several lives, and to that end I give, devise and bequeath all my property, real, personal and mixed, wheresoever situate, to my executor hereinafter named, for the uses and upon the trusts herein stated, to-wit: — First: I direct my executor to pay all my just debts, including debts due my wife Carrie Biggs Morrison, as soon after my death as may be reasonably convenient in the administration of my estate according to the directions herein contained.” (Italics supplied.)
This paper writing was duly executed as a will, and left in the possession of the decedent, who was then an invalid confined to his bed. No one had access to him but his wife, the nurses in attendance, and his physician. After his death on April 2, 1936, five days after the paper was signed, the will could not be found. - Thereafter the beneficiaries named, except the widow, attempted to probate the same as a lost will. Its contents were proven by a copy retained by the attorney. The widow was successful in resisting the probate of this document, on the ground that, under the circumstances proven, the law presumed the document was destroyed by the decedent himself.
*76In this proceeding the widow now presents the same copy of the will, and contends that that part of the above quotation in italics fs sufficient acknowledgment of the debt to toll the statute of limitations.
In Layman v. Layman, 171 Va. 317, 320, 198 S. E. 923, 925, we said: “ * * * it is generally held that a promise sufficient to toll the statute should be made directly to the creditor or some person acting for him, and that declarations or admissions to strangers are insufficient.”
In Burks’ Pl. and Prac., 3d Ed., 377-8, this is said: “An action cannot be maintained on an undelivered writing or a due bill found in the supposed debtor’s papers after his death. Such writing so found is not a sufficient acknowledgment to prevent the bar of the statute.”
The document executed as a will was not found among the testator’s papers. The judgment of the trial court in the probate proceedings, and the action of this court in refusing the appeal from that decision, established the fact that Edgar H. Morrison died intestate. Mrs. Morrison successfully contended in that proceeding that Dr. Morrison destroyed the paper with the intent to revoke all of its provisions. She cannot now contend that that part of it which was favorable to her was valid, and the part not favorable to her invalid. Whatever declarations or admissions Dr. Morrison may have made to his attorney or set forth in the paper signed by him as a will, such written statements were never intended to be delivered to Mrs. Morrison, or to any person then acting for her.
It is not clear from the majority opinion just what weight, if any, is intended to be given the alleged declaration of the decedent in the writing which was destroyed. It is certainly not a sufficient acknowledgment of the debt to be enforceable as a new promise. It is no corroboration of Mrs. Morrison’s testimony as to the due date of the obligation.
The widow, in her complaint against her husband’s estate, asked that her debt be declared a “charge” on his North Carolina real property. In accordance with this *77request, the trial court entered a decree which, in part, read's as follows: “And as to the debt of $15,578.00 due the complainant Carrie M. Morrison, with interest thereon as fixed in this decree, the Court doth Adjudge and Decree that the North Carolina real estate is chargeable with the proportion thereof to be ascertained and made certain by the following calculation: First, take thirty per cent of the complainant’s entire debt and interest; then take one-third of said sum and find the commuted value of complainant widow’s dower interest according to section 5133' of the Code of Virginia at her age of forty-five years. Deduct this commuted value dower interest from the ascertained thirty per cent of complainant’s entire debt and interest. On the remainder thus arrived at, ascertain the interest for one year and multiply this interest by 11.428 as fixed by section 5133 of the Code of Virginia for the age of forty-five years, the age of the complainant widow. Deduct the result of this last multiplication from the full thirty per cent of the complainant’s entire debt and interest, and this last remainder is and is hereby adjudged to be the portion of the debt and interest due the complainant that is to be charged on the North Carolina lands of which Doctor E. H. Morrison died seized and possessed, and said sum is hereby made a charge thereon, the interest of Walter L. Morrison now owned by complainant, being included among the interests so charged, and the Court doth Adjudge and Decree that the charges created by this paragraph may be hereinafter enforced in this suit on the motion or petition of said complainant, or by independent suit by complainant in North Carolina.”
It appears from the record that the aggregate value of the real estate in Virginia is $105,910, and that the aggregate value of the real estate in North Carolina is $45,-390.
Where there are no children of a deceased husband and no debts, the widow, in Virginia, is endowed of a life estate in all of the real estate of which her husband died seized and possessed. A widow under the same circum*78stances in North Carolina is endowed with only a one-third interest for life. In Virginia the widow’s dower rights in all except one-third of her husband’s real estate is subject to the payment of his debts. In North Carolina the widow, unless she has voluntarily released her dower, takes her dower interest free of such debts. The result of that part of the decree quoted is to decrease, for the benefit of the widow, the value of the interest of the heirs in the real estate situated in North Carolina. Indeed, the decree goes further and, by judicial fiat of a Virginia court, attempts to make the debt in question a lien upon real estate situated in a foreign jurisdiction. This I do not think a chancery court, broad as are its powers, can do.
A court of equity has power in a proper case, by a decree in personam, to require an heir to account for real estate which descended to him in another jurisdiction. Dickinson v. Hoomes’ Adm’r, 8 Gratt. (49 Va.) 353; and Minor on Conflict of Laws, section 112.
Assuming the obligation claimed by the widow to be valid, I do not think she has made out a proper case for a court of equity to compel the heirs to account for the value of the property which they have inherited in North Carolina to the satisfaction, in whole or in part, of the debt.
Virginia Code, sec. 5117, as amended by Acts 1924, ch. 304, gives to the widow a life estate in one-third of all the real estate which her husband owned during his life, unless she had voluntarily relinquished her right therein. It further provides: “ * * * but if he die wholly intestate and without issue of the marriage which was dissolved by his death or of a former marriage, his widow shall be endowed of one-third of such real estate, as aforesaid, and, in addition thereto, subject to the rights of her husband’s creditors, of all the residue of such real estate of her husband; * * * (Italics supplied.)
Under this statute the widow is not entitled to a life estate in all the real estate of which her husband died *79seized and possessed until she has paid or discharged all debts due by her husband’s estate. The widow, as a general creditor, claims the right in this case to subject so much of that part of the real estate not assigned to her as dower to the payment of her debt. She, as any other creditor, is entitled to the enforcement of that right in this proceeding. Her right as a creditor in this part of the real estate is superior to her right as a widow of decedent, but such right occupies no higher plane than that of any other general creditor. Upon what ground could this, or any other, creditor base a claim to have respondents account for the property situated in another jurisdiction, when it is conceded that the property before the court in this case is valued at approximately seven times the amount of the debt established?
It is apparent, then, that the widow as a creditor has no ground upon which to base a prayer for the heirs to account to her for any property in a foreign jurisdiction. The prayer for such relief emanates from the complainant in her right as the surviving spouse of the decedent. The same statute which entitles the widow to a life estate in two-thirds of the husband’s real estate expressly declares that such life estate is “subject to the rights of her husband’s creditors” therein. '
The widow contends that, under the statute law of North Carolina, she is entitled to have one-third of the real estate of her husband in that state set apart to her as dower, and that the other two-thirds passes to the heirs subject to the rights of creditors therein. Thus the widow states that two-thirds of the real estate in Virginia is liable to the discharge of her debt, and two-thirds of the real estate in North Carolina is likewise liable for the payment of the same debt. If two-thirds of the real estate in both states is held in this proceeding to be liable for her debt, her two-thirds part of the real estate in Virginia will be relieved pro tanto.
■ She bases this contention on the doctrine of contribution. “It is essential to the application of the principle of con*80tribution that the party claiming contribution be in aequali jure with the others; the principle applies only in cases where the situations of the parties are equal, since equality among persons whose situations are not equal is not equitable.” 13 Am. Jur. 12.
The statute law regarding the dower rights of a widow, where there are no children, is quite different in the two states. Under the facts stated, I do not think the situations of the parties are sufficiently equal to apply the doctrine of contribution.
The alleged debt was contracted in Virginia for the specific purpose of improving real estate in Virginia. This suit was brought in Virginia to enforce this obligation. Even if it is paid out of the Virginia real estate, the widow will receive real estate in Virginia valued at approximately twice the amount of real estate owned by the decedent in North Carolina, only two-thirds of which will pass to the heirs if the debt is discharged out of property lying in this jurisdiction. The widow has laid claim to all tangible personal property, lying both in Virginia and in North Carolina; that is, she claims that in her husband’s life time he gave her all jewelry owned by him, valued at from ten to twelve thousand dollars, and stated that all the valuable furniture and antiques formerly owned by her husband had been given to her or purchased by her.. Without authority, she removed fixtures, including a very valuable candelabra, from her husband’s home in Tarboro, North Carolina. In her desire to exact from the estate of her husband every possible farthing, she has shown little, if any, consideration to the brother and sisters for whom the decedent, in a copy of the will exhibited in this case by her, stated: “It is my principal concern to provide for my wife Carrie Biggs Morrison, my sisters, Grace L. Grady and Hope Morrison, and my brother Willard S. Morrison, during the remainder of their several lives, * * * .”
These circumstances disclose no equitable grounds for a court of chancery to exercise its extraordinary power to *81compel the heirs, by a proper decree in personam, to account for the value of property in a foreign jurisdiction which they have inherited from a common ancestor.
For the reasons herein expressed, I am constrained to dissent from the views expressed in the majority opinion.